United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING
& DISTRIBUTION CENTER, Trenton, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1073
Issued: February 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2009 appellant, through his attorney, filed a timely appeal of the January 8,
2009 merit decision of the Office of Workers’ Compensation Programs affirming the termination
of her compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective May 7, 2008.
FACTUAL HISTORY
On December 5, 2006 appellant, then a 36-year-old mail processor, filed an occupational
disease claim alleging that she developed pain in both forearms, wrists and neck due to
performing repetitive motion with her arms, including pushing, pulling and lifting. She also
stated that she keyed mail and swept full hampers. The Office accepted appellant’s claim for
bilateral sprains of the elbows and forearms.

Appellant’s attending physician, Dr. Michael S. Grenis, a Board-certified orthopedic
surgeon, completed a work capacity evaluation on September 7, 2007. He advised that appellant
could work eight hours a day with restrictions. On October 11, 2007 Dr. Grenis diagnosed
bilateral forearms and wrists strain and stated that appellant could return to light duty on
October 1, 2007. In a treatment note of the same date, he stated that appellant had
electrodiagnostic studies which were consistent with cervical radiculopathy. Dr. Grenis
diagnosed bilateral overuse strains and repetitive stress injuries of the forearms as well as an
underlying cervical spondylosis aggravated by heavy lifting or overuse of the upper extremities.
He completed a work capacity evaluation on October 15, 2007 and stated that appellant could not
perform work which required heavy repetitive use of the upper extremities. Dr. Grenis supported
these restrictions in reports dated November 12, 2007.
The Office referred appellant for a second opinion evaluation on October 24, 2007.
Dr. David Rubinfeld, a Board-certified orthopedic surgeon, submitted a report dated
November 25, 2007 and provided findings on physical examination. He diagnosed, “[s][tatus]
[p][ost] sprains of both elbows and forearms.” Dr. Rubinfeld found no objective findings of
residuals on examination and opined that appellant was capable of returning to her date-of-injury
job without restrictions.
The Office found a conflict of medical opinion arose between Dr. Rubinfeld and
Dr. Grenis and that appellant should be referred for an impartial medical examination. The
Office utilized the Physicians Directory System (PDS) and initially selected Dr. Fredric
Kleinbart, a Board-certified orthopedic surgeon, to perform the examination. However, the
Office bypassed Dr. Kleinbart on the basis that he could not provide an appointment within a
reasonable time. No other physicians were found within appellant’s zip code. The Office
expanded its search and the PDS selected Dr. Edward Ford, a Board-certified orthopedic
surgeon. The Office bypassed Dr. Ford as he could not schedule an appointment within a
reasonable time frame. The PDS next selected Dr. Daren Aita, a Board-certified orthopedic
surgeon. The Office bypassed Dr. Aita stating, “There is only one doctor at this facility that does
all the IMEs [impartial medical examinations] and he cannot give an appointment in a reasonable
amount of time.” The Office bypassed Dr. Mark Katz, a Board-certified orthopedic surgeon, and
Dr. Thomas Bills, a Board-certified orthopedic surgeon with no reasons given. After expanding
the search, the PDS selected Dr. Cary Skolnick, a Board-certified orthopedic surgeon, whom the
Office bypassed as he could not schedule an appointment in a reasonable amount of time.
The Office referred appellant to Dr. Robert Dennis, a Board-certified orthopedic surgeon,
on February 27, 2008 for an impartial medical examination.1 In a March 10, 2008 report,
Dr. Dennis noted appellant’s history of injury and reviewed her medical records. On physical
examination, he found no lateral epicondylitis or medial epicondylitis. Dr. Dennis found no
swelling or effusion. He reported that appellant’s forearms had normal pulses without
tenderness, muscle weakness, atrophy or other abnormality. In regard to her wrists, appellant
demonstrated a normal range of motion, with negative Tinel’s signs and Phalen’s tests. She had
normal hand sensation, grasp, abduction and adduction. Dr. Dennis stated that appellant’s
examination was completely within normal limits and that she had no current orthopedic
1

The record does not demonstrate how the Office selected Dr. Dennis to serve as the impartial medical examiner.

2

diagnosis of any kind. He diagnosed, “Resolved wrist sprains or elbow sprains unspecified sites,
bilaterally, with no current findings.” Dr. Dennis opined that any condition that appellant
developed due to her employment had resolved and that no further medical treatment was
indicated. He agreed that appellant likely had underlying cervical spondylosis, but stated that
she had no objective findings and no evidence of a work-related aggravation of this condition.
Dr. Dennis stated that appellant could currently return to her date-of-injury position with no
restrictions. He completed a work restriction evaluation and stated that appellant could return to
“unrestricted job as of March 10, 2008.”
In a note dated March 13, 2008, Dr. Grenis stated that appellant had no change in her
symptoms, that the use of her hand aggravated her forearm and wrist pain. He diagnosed
continued symptoms of chronic overuse strain of the forearms and stated that this condition
limited appellant’s ability to perform heavy activities with her arms.
The Office issued a letter on March 31, 2008 proposing to terminate appellant’s
compensation benefits based on Dr. Dennis’ report. It allowed appellant 30 days to respond.
Appellant submitted a form report from Dr. Grenis diagnosing right and left forearm/wrist strain
and attributing this condition to overuse of the upper extremities. On April 18, 2008 Dr. Grenis
noted that appellant continued to report pain in the forearms and hands with heavy use. He
found tenderness to deep palpation of the forearms with good motion, sensation and circulation.
Dr. Grenis supported appellant’s work restrictions and attributed her condition to repetitive stress
injuries. He indicated with a checkmark “yes” that appellant’s right and left forearm and wrist
strains were caused or aggravated by employment activity.
By decision dated May 7, 2008, the Office terminated appellant’s medical and wage loss
benefits effective May 7, 2008.
Appellant, through her attorney, requested an oral hearing on May 13, 2008 which was
held on September 25, 2008.2 Counsel advised that appellant had not returned to work and was
receiving disability retirement benefits from the Office of Personnel Management. He contended
that Dr. Dennis was not properly selected to serve as the impartial medical examiner through the
PDS as the Office did not provide sufficient reasons for bypassing the physicians selected prior
to Dr. Dennis. Counsel also argued that Dr. Dennis’ report was not sufficiently detailed as the
physician did not seem aware of the physical requirements of a mail processing clerk.
By decision dated January 8, 2009, the hearing representative found that the Office had
followed proper procedures when it selected Dr. Dennis as the impartial medical examiner. The
report of the impartial specialist was sufficiently well rationalized and constituted the weight of
the medical opinion evidence. Counsel concluded that the Office met its burden of proof to
terminate appellant’s compensation benefits effective May 7, 2008.
On appeal, appellant’s attorney contends that Dr. Dennis was not properly selected from
the PDS and cannot serve as the impartial medical examiner.

2

In an order dated November 20, 2009, the Board directed the Office to complete the record by associating the
hearing transcript with the electronic record. The Office completed the record on December 12, 2009.

3

LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.3 The Office may not terminate compensation without
establishing that disability ceased or that it was no longer related to the employment.4 The
Office’s burden of proof in termination compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.5 The
right to medical benefits for an accepted condition is not limited to the period of entitlement of
disability. To terminate authorization for medical treatment, the Office must establish that a
claimant no longer has residuals of an employment-related condition, which require further
medical treatment.6
The Federal Employees’ Compensation Act provides that, if there is a disagreement
between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make an examination.7 The
implementing regulations states that if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician of an Office
medical adviser or consultant, the Office shall appoint a third physician to make an examination.
This is called a referee examination and the Office will select a physician who is qualified in the
appropriate specialty and who has had no prior connection with the case.8
A physician selected by the Office to serve as an impartial medical specialist should be
wholly free to make a completely independent evaluation and judgment. To achieve this, the
Office has developed specific procedures for the selection of impartial medical specialists
designed to provide safeguards against any possible appearance that the selected physician’s
opinion is biased or prejudiced. The procedures contemplate that impartial medical specialists
will be selected from Board-certified specialists in the appropriate geographical area on a strict
rotating basis in order to negate any appearance that preferential treatment exists between a
particular physician and the Office.9 The Federal (FECA) Procedure Manual (the procedure
manual) provides that the selection of referee physicians (impartial medical specialists) is made
through a strict rotational system using appropriate medical directories. The procedure manual
provides that the PDS should be used for this purpose wherever possible.10 The PDS is a set of
stand-alone software programs designed to support the scheduling of second opinion and referee
3

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

4

Mary A. Lowe, 52 ECAB 223, 224 (2001).

5

Gewin C. Hawkins, 52 ECAB 242, 243 (2001).

6

Mary A. Lowe, supra note 4.

7

5 U.S.C. §§ 8101-8193, 8123.

8

20 C.F.R. § 10.321.

9

B.P., 60 ECAB ___ (Docket No. 08-1457, issued February 2, 2009).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b (May 2003).

4

examinations.11 The PDS database of physicians is obtained from the American Board of
Medical Specialties (ABMS) which contains the names of physicians who are Board-certified in
certain specialties. The Board has held that an appropriate notation should be made in the
Directory when a specialist indicates his or her unwillingness to accept a case or when, for other
valid reasons it is not advisable or practicable to use his or her services.12
ANALYSIS
Dr. Grenis, an attending physician, supported appellant’s disability for work and need for
additional medical treatment due to her accepted sprains of the elbows and forearms. The Office
referred appellant to Dr. Rubinfeld, a Board-certified orthopedic surgeon, who examined
appellant on November 25, 2007 and found no objective findings to support continuing residuals
or disability. Dr. Rubinfeld opined that appellant was capable of returning to her date-of-injury
job with no restrictions and no additional medical treatment. The Board finds that the Office
properly determined that there was a conflict of medical opinion evidence regarding the extent of
appellant’s disability and her continuing residuals. This necessitated referral to an impartial
medical specialist.
Appellant’s counsel questioned the status of Dr. Dennis as the impartial medical
specialist, providing the valid contention that the Office departed from the PDS. The Board
finds that the Office failed to comply with the requirements of its procedure manual and Board
precedent in selecting Dr. Dennis, a Board-certified orthopedic surgeon, to serve as the impartial
medical examiner. As noted the Office is required to use the PDS to avoid in appearance of bias
or prejudice in the selection of the impartial medical adviser. The record demonstrates that the
Office bypassed several physicians before reaching Dr. Dennis. The Office recorded reasons for
bypassing four of the physicians selected by the PDS. However, the Office also bypassed
Dr. Katz, a Board-certified orthopedic surgeon, and Dr. Bills, a Board-certified orthopedic
surgeon, with no reasons provided. Although the record contains information regarding the
bypassed physicians, there is no evidence to support that Dr. Dennis was selected under the PDS.
The PDS was originally developed to ensure that referee medical specialists would be
chosen in a fair and unbiased manner and this goal remains as vital as ever to the integrity of the
federal employees’ compensation program. The Board has placed great importance on the
appearance as well as the fact of impartiality and only if the selection procedures which were
designed to achieve this result are scrupulously followed may the selected physician carry the
special weight accorded to an impartial specialist.13 The record currently before the Board does
not support that the selection procedures were scrupulously followed in the selection of
Dr. Dennis. The Board notes that the Office failed to record any reason for bypassing Drs. Katz
and Bills, two physicians bypassed under the PDS. This failure is not in keeping with Board
precedent requiring that the Office provide a notation of the reason for bypassing a PDS selected
11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.7
(September 1995, May 2003).
12

David Peisner, 39 ECAB 1167 (1988).

13

L.W., 59 ECAB ___ (Docket No. 07-1346, issued April 23, 2008).

5

physician. Although the record contains 16 pages of screen captures documenting the selection
process of the impartial medical examiner in this case, there is no evidence in the record that
Dr. Dennis was in fact selected through the PDS. The Office should include all documentation
to the record to establish how the impartial medical examiner was selected. Due to the
deficiencies in the record regarding the selection of Dr. Dennis as the impartial medical
examiner, the Board finds that the Office failed to meet its burden of proof to terminate
appellant’s compensation benefits effective May 7, 2008. There remains an unresolved conflict
of medical opinion evidence.
CONCLUSION
The Board finds that the Office failed to meet its burden of proof to terminate appellant’s
compensation benefits.
ORDER
IT IS HEREBY ORDERED THAT the January 8, 2009 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: February 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

